EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter J. Nagle on 17 March 2021.

The application has been amended as follows: 

In claim 26, line 5, delete “undercut”, in line 6, between “the bonding region” and “; and a molded plastic”, insert “, a recess of the plurality of recesses defined by: an opening in the bonding region of the metal part; and a chamber in communication with the opening, the opening being narrower than the chamber to define an undercut”, in line 8, delete “undercut” and delete “undercut”, in line 9, between “metal part” and “.”, insert “; wherein a thickness of a first portion of the metal part defined between a surface of the chamber 

In claim 29, line 1, delete “at least one undercut recess” and between “wherein” and “of the plurality of”, insert “the recess”, in line 2, delete “undercut”.

In claim 30, line 1, delete “the undercut recesses of” and in line 2, delete “undercut”.

In claim 31, line 1, delete “at least one undercut recess” and between “wherein” and “of the plurality of”, insert “the recess”, in line 2, delete “undercut”.

Cancel claim 32.

In claim 33, line 1, delete “32” and between “claim” and “, wherein”, insert “26”.

In claim 34, line 5, between “into the metal part and defining” and “an undercut;”, insert “: an opening; and a chamber in communication with the opening, the opening being narrower than the chamber to define”, in line 8, between “housing” and “.”, insert “; 

Cancel claim 35.

In claim 41, line 6, delete “defining an undercut” and between “a recess” and “; and”, insert “defined by: an opening in the metal part; and a chamber in communication with the opening, the opening being narrower than the chamber to define and undercut”, in line 10, between “internal volume” and “.”, insert “; wherein a first portion of the metal part that defines the recess is thinner than a second portion of the metal part adjacent the recess”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a housing for a mobile phone/mobile phone/handheld electronic device as set forth in claims 26, 34 or 41.  The nearest prior art is Bauhoff (US 2002/0160145 A1).  However, Bauhoff does not disclose a mobile phone/mobile phone/handheld electronic device as set forth in claims 26, 34 or 41 or a recess defined by an opening and a chamber in communication with the opening, the opening being narrower than the chamber to define an undercut, wherein a thickness of a first portion of the metal part is less than a thickness of a second portion of the metal part adjacent the recess.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMES C YAGER/Primary Examiner, Art Unit 1782